Citation Nr: 0532666	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-05 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased initial rating for a left knee 
disability, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1997 to June 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
that awarded service connection and assigned a 10 percent 
disability rating for a left knee condition (synovitis), 
effective June 2, 1999.  The veteran disagreed with the 
initial rating assigned and this appeal ensued.  In February 
2003, the veteran testified before the Board at a hearing 
that was held at the RO.  In January and June 2004, the Board 
remanded the claim for additional development.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's left knee disability (synovitis) is 
manifested by subjective complaints of pain, weakness, and 
instability.  Objective manifestations include full range of 
motion.  There is no clinical evidence of arthritis, 
tenderness, effusion, ankylosis, subluxation, instability, 
dislocation, clicking, or locking.


CONCLUSION OF LAW

The criteria for an increased rating for a left knee 
disability (synovitis) have not been met since June 2, 1999.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.17a, Diagnostic 
Codes (DCs) 5020, 5055, 5256, 5257, 5258, 5259, 5260, 5261, 
5262 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2005).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in this case the veteran timely appealed 
the rating initially assigned for this disability on the 
original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2005).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare ups.  38 C.F.R. § 4.14 (2005).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 (2005) should only be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2005).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2005).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2005).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2005).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.

A review of the veteran's service medical records shows that 
in September 1997 she fell on her left knee.  The remainder 
of her service medical records shows continued complaints of 
left knee pain.  VA examinations after separation from 
service demonstrate that the veteran has continued to 
complain of pain in her left knee.  The veteran's left knee 
disability (synovitis) has been rated 10 percent disabling 
since June 1999; she seeks an increased rating.  The Board 
therefore turns to the appropriate criteria.

The veteran's knee disability has been rated 10 percent 
disabling under DC 5020 (synovitis).  Diagnostic Code 5020 
provides that synovitis shall be rated based upon limitation 
of motion of the affected parts, or as arthritis.  
Accordingly, DCs 5260 (limitation of flexion of the leg) and 
5261 (limitation of extension of the leg) are applicable in 
the instant case.  

Diagnostic Codes 5003 (degenerative arthritis), 5010 
(traumatic arthritis), 5256 (ankylosis of the knee), 5257 
(other impairment of the knee), 5258 (dislocation of 
semilunar cartilage), 5262 (impairment of the tibia and 
fibula), and 5263 (genu recurvatum) are not applicable in 
this instance, as the medical evidence does not show that the 
veteran has any of these conditions.  Specifically, knee X-
rays at the April 2005 examination showed no impression of 
arthritis and neither that examination, nor any other 
treatment record demonstrates a finding of subluxation or 
ligamentous laxity.

Diagnostic Code 5260 concerns limitation of leg flexion.  
Under DC 5260, a zero percent rating is warranted for flexion 
limited to 60 degrees; a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  Upon VA examination in December 
1999, the veteran indicated that at that time she was not 
receiving any ongoing treatment for her knee.  Physical 
examination revealed flexion to 115 degrees.  An October 2000 
VA treatment report shows that the veteran complained of 
pain, but range of motion testing revealed no loss of range 
of motion in her left knee.  In August 2001, the veteran 
underwent left knee arthroscopy, which revealed a normal 
knee.  Range of motion testing prior to the procedure 
revealed full range of motion.  Status post arthroscopy, 
follow up treatment records dated in August and September 
show that the veteran had range of motion from 0 to 145 
degrees, with mild diffuse pain on extreme flexion.  October 
2001 and March 2004 records show full range of motion.  An 
October 2004 record shows that she had "excellent" range of 
motion in her left knee.  Finally, on VA examination in April 
2005, the veteran had "100% normal pain-free range of 
motion, flexing from 0 to 140 degrees without pain."  As 
noted above, flexion ranging from 140 degrees to 0 degrees is 
considered normal for VA purposes.  See 38 C.F.R. § 4.71a, 
Plate II.  In this case, the veteran has been shown to have 
limited range of motion on one occasion - on examination in 
December 1999, when she had flexion limited by 25 degrees.  
Limitation of flexion to 115 degrees or better does not 
warrant a rating higher than 10 percent under DC 5260.

Under DC 5261 (limitation of extension of the leg), a zero 
percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  Upon VA examination in December 1999, the veteran 
had extension to 0 degrees.  Remaining treatment records, as 
noted above, reflect full, or better than full, range of 
motion. Extension ranging from 140 degrees to 0 degrees is 
considered normal for VA purposes.  See 38 C.F.R. § 4.71a, 
Plate II.  Unlimited extension warrants a noncompensable 
rating.  Accordingly, the veteran is not entitled to a rating 
higher than 10 percent under DC 5261.

In considering the effect of additional range of motion lost 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use, the December 1999 VA examiner 
stated that he felt the range of motion of the left knee 
would decrease by approximately 15 percent.  Flexion to 115 
degrees, combined with a 15 percent decrease in range of 
motion upon flare up results in flexion limited by 
approximately 42 degrees, which, if rated strictly, does not 
warrant a compensable rating.  However, the RO in this case 
appears to have granted the veteran a compensable rating (10 
percent) on the basis of the provisions of 38 C.F.R. § 4.14, 
which, as noted above, permit consideration of a higher 
rating based upon greater limitation of motion due to pain on 
use, including flare ups.  The Board notes, however, that on 
VA examination in April 2005, the veteran indicated that she 
currently did not experience any flaring up of her knee.  
Accordingly, the examiner determined that her left knee 
condition was stable and without flare up, and that no 
additional limited motion or joint function was expected on 
use or flare up, as there were no flare ups reported.  Thus, 
given that the veteran recently reported that she did not 
experience any flare ups of her left knee condition, and 
there is no probative evidence which suggests, that, on 
repetitive use, her left knee would be restricted by pain or 
other factors to only 35 degrees flexion or 20 degrees 
extension, even considering the effects of pain on use, the 
requirements for a higher rating are not met.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In sum, the weight of the credible evidence demonstrates that 
the veteran's left knee disability warrants no more than a 10 
percent rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

Finally, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2005).

There is no evidence of an unusual clinical picture, symptoms 
that are out of the ordinary, or any other factor that could 
be characterized as exceptional or unusual regarding the 
veteran's left knee disability.  The veteran's VA examination 
report from April 2005 notes that the veteran has no 
functional impairment regarding her left knee and is able to 
do all activities of working and daily living.  The veteran 
reported that she experiences pain and weakness, but is able 
to squat, kneel, and climb stairs without difficulty, and is 
able to walk in an unlimited fashion.  Occasionally, she will 
experience pain in her left knee after an hour of walking.  
Based upon the above, the Board finds that there is no 
evidence that her knee disability is in any way clinically 
unusual.  Additionally, there is no evidence of 
hospitalization for a left knee disability in the recent 
past.  The Board is unable to identify any factor consistent 
with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted for the veteran's left knee disability.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in February 2003, 
June 2004, and February 2005; a rating decision in June 2000, 
a statement of the case in January 2002; and supplemental 
statements of the case in February 2004 and June 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained multiple examinations.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

The claim for an increased initial rating for a left knee 
disability (synovitis) is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


